Regarding the independent claim 1, the applicant amended the claim to further limit the invention to have a continuous wave train having a duration from .1s-5s and removed the continuous wave train durations of .1ms-5s and .1ms-2ms. This changes the scope of the claim, now requiring a continuous wave train duration only within .1s-5s. This would require further search and consideration for the independent and dependent claims.

Note from 12:
Regarding the independent claim 1, the applicant amended the claim to further limit the invention to have a continuous wave train having a duration from .1s-5s and removed the continuous wave train durations of .1ms-5s and .1ms-2ms. This changes the scope of the claim, now requiring a continuous wave train duration only within .1s-5s. This would require further search and consideration for the independent and dependent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792